        Case 2:19-cv-05547-DJH Document 71 Filed 06/16/20 Page 1 of 4



 1   Sarah R. Gonski (Bar No. 032567)
     Austin Yost (Bar No. 034602)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: (602) 351-8000
 4   Facsimile: (602) 648-7000
     SGonski@perkinscoie.com
 5   AYost@perkinscoie.com
 6   Marc E. Elias (WDC Bar No. 442007)*
     Elisabeth C. Frost (WDC Bar No. 1007632)*
 7   Jacki L. Anderson (WDC Bar No. 1531821)*
     John M. Geise (WDC Bar No. 1032700)*
 8   PERKINS COIE LLP
     700 Thirteenth Street NW, Suite 600
 9   Washington, D.C. 20005-3960
     Telephone: (202) 654-6200
10   Facsimile: (202) 654-6211
     MElias@perkinscoie.com
11   EFrost@perkinscoie.com
     JackiAnderson@perkinscoie.com
12   JGeise@perkinscoie.com
13   Abha Khanna (WA Bar No. 42612)*
     PERKINS COIE LLP
14   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
15   Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
16   AKhanna@perkinscoie.com
17   *Admitted Pro Hac Vice
18   Attorneys for Plaintiffs
                                     UNITED STATES DISTRICT COURT
19                                       DISTRICT OF ARIZONA
20
21
     Brian Mecinas, et al.,                             No. 19-cv-05547-PHX-DJH
22
                          Plaintiffs,                   PLAINTIFFS’ NOTICE OF
23                                                      SUPPLEMENTAL AUTHORITY
                                v.                      IN SUPPORT OF RESPONSE IN
24                                                      OPPOSITION TO DEFENDANT’S
     Katie Hobbs, in her official capacity as the       MOTION TO DISMISS AND
25   Arizona Secretary of State,                        PLAINTIFFS’ MOTION FOR
                                                        PRELIMINARY INJUNCTION
26                        Defendant.

27
28
       Case 2:19-cv-05547-DJH Document 71 Filed 06/16/20 Page 2 of 4



 1          In support of Plaintiffs’ Response in Opposition to the Secretary’s Motion to Dismiss
 2   (Doc. 27), and the Motion for Preliminary Injunction (Doc. 14), Plaintiffs respectfully
 3   submit the attached Memorandum Opinion and Order issued on June 15, 2020, in Pavek et
 4   al. v. Simon et al., No. 19-cv-3000 (D. Minn. June 15, 2020). See Ex. A.
 5          In Pavek, DSCC and DCCC and multiple individual plaintiffs brought suit
 6   challenging Minnesota’s ballot order statute, which mandated that the first position on the
 7   ballot be occupied by the candidate associated with the major political party that received
 8   the smallest average number of votes in the last Minnesota general election. Minn. Stat. §
 9   204D.13(2) (2018). The complaint alleged the same claims as here, and the same injuries
10   suffered by DSCC and DCCC and their voters as a result of the ballot order statute. The
11   U.S. District Court for the District of Minnesota denied the defendants’ motion to dismiss
12   and granted the plaintiffs’ motion for preliminary injunction, finding that the plaintiffs
13   showed a likelihood of success that the discriminatory ballot order statute violated their
14   First and Fourteenth Amendment rights. See id. In so doing, the court addressed several of
15   the same issues raised in the Secretary’s motion to dismiss (Doc. 26) and in Plaintiffs’
16   motion for preliminary injunction (Doc. 14) in this case, including the standing of political
17   party committees to bring these types of claims, the character and magnitude of the burden
18   asserted by Plaintiffs under the Anderson-Burdick test, and the legitimacy of the state’s
19   asserted interests in its current ballot ordering system.
20
     Dated: June 16, 2020                            /s Austin Yost
21                                                  Sarah R. Gonski (Bar No. 032567)
                                                    Austin Yost (Bar No. 034602)
22                                                  PERKINS COIE LLP
                                                    2901 North Central Avenue, Suite 2000
23                                                  Phoenix, Arizona 85012-2788
                                                    Telephone: (602) 351-8000
24                                                  Facsimile: (602) 648-7000
                                                    SGonski@perkinscoie.com
25                                                  AYost@perkinscoie.com
26                                                  Marc E. Elias (WDC Bar No. 442007)*
                                                    Elisabeth C. Frost (WDC Bar No. 1007632)*
27                                                  Jacki Anderson (WDC Bar No. 1531821)*
                                                    John M. Geise (WDC Bar No. 1032700)*
28                                                  PERKINS COIE LLP
     Case 2:19-cv-05547-DJH Document 71 Filed 06/16/20 Page 3 of 4



 1                                      700 Thirteenth Street NW, Suite 600
                                        Washington, D.C. 20005-3960
 2                                      Telephone: (202) 654-6200
                                        Facsimile: (202) 654-6211
 3                                      MElias@perkinscoie.com
                                        EFrost@perkinscoie.com
 4                                      JackiAnderson@perkinscoie.com
                                        JGeise@perkinscoie.com
 5
                                        Abha Khanna (WA Bar No. 42612)*
 6                                      PERKINS COIE LLP
                                        1201 Third Avenue, Suite 4900
 7                                      Seattle, Washington 98101-3099
                                        Telephone: (206) 359-8000
 8                                      Facsimile: (206) 359-9000
                                        AKhanna@perkinscoie.com
 9
                                        Attorneys for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -2-
       Case 2:19-cv-05547-DJH Document 71 Filed 06/16/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on June 16, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
 4   of Electronic Filing to the ECF registrants.
 5
 6                                                        /s Austin Yost
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
